Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 1 of 17 PageID 50




                Appendix 1
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 2 of 17 PageID 51
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 3 of 17 PageID 52
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 4 of 17 PageID 53
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 5 of 17 PageID 54
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 6 of 17 PageID 55
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 7 of 17 PageID 56
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 8 of 17 PageID 57
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 9 of 17 PageID 58
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 10 of 17 PageID 59
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 11 of 17 PageID 60
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 12 of 17 PageID 61
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 13 of 17 PageID 62
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 14 of 17 PageID 63
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 15 of 17 PageID 64
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 16 of 17 PageID 65
Case 4:20-cv-01299-O Document 12 Filed 05/24/21   Page 17 of 17 PageID 66
